DETAILED ACTION
Claims 1-7, 9-16, 18, and 27-30 are presented for examination. Claims 1, 2, 10, 11, 27, and 28 stand currently amended. Claims 29 and 30 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
Response to Arguments
Applicant's remarks filed 14 January 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 8 argues:
In particular, the Examiner cites the "determining .... latent values ... " and "normalizing .... " steps in the claims as falling within "mathematical concepts."
Applicant disagrees with the Examiner. Although the claim limitations are based on mathematical concepts, the mathematical concepts are not recited in the claims such that any mathematical concepts would be preempted by the claims.
This argument is unpersuasive.
Claims do not become eligible merely because they recite “determining” instead of “calculating.” Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. See MPEP § 2106.04(a)(2)(I). The limitations identified by examiner are clearly recitations of mathematical concepts, and mathematical calculations in particular.
Applicant remarks page 10 further argues:
For example, the claim in Example 38 above has the limitation: "generating a normally distributed first random value." Under the Examiner's rationale, this would be a "mathematical calculation." However, the USPTO's own examples indicate that it is not. The current claims have a similar level of generality as the claims in Examples 38 and 39. As such, Applicant submits that the present claims do not recite "mathematical concept," "mental process," or "method of organizing human activity," and therefore do not recite an abstract idea. 

Applicant remarks page 11-12 further argues:
the alleged abstract idea is clearly integrated into a "practical application," since the combination of limitations in the claims provide for practical benefits. … embodiments of the invention can adjust any scoring to account for any perceived deficiencies in a particular community of entities, so allow for more accurate processing or corrections to take place.
… similar to Example 42, the claims introduce data manipulation and/or conversion steps to achieve a particular end result.
This argument is unpersuasive.
The existence of an improvement or “benefits” whatsoever is not a criteria of the §101 framework which establishes claims are directed towards an abstract idea. See MPEP §2106.05(a). The criteria of MPEP §2106.05(a) requires an improvement to a technical field. Applicant’s argument fails to identify any particular technical field. Alleged improvements to mathematical calculations are not patent eligible.
Notably, data manipulation steps to adjust a scoring is performing mathematical calculations to derive mathematical results. A method, like the claimed method, “that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” See Digitech Image Techs, LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). See Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
Applicant remarks page 12 further argues:
dependent claims 18 and 27-28 recite more specifics regarding what "additional processing" can entail, and these claims explicitly recite "practical applications."
This argument is unpersuasive.
Applicant has failed to identify any specific alleged practical application. If Applicant cannot even name the alleged practical application Examiner refuses to speculate what practical applications may or may not be present. Applicant’s response to argument is required to particularly point out any alleged 
Applicant remarks page 12 further argues:
As a first example, the claim elements clearly "apply[] the judicial exception with, or by use of, a particular machine," as the claims recite computer components.
This argument is unpersuasive.
MPEP §1206.04(a)(2)(III)(C) states “A Claim That Requires a Computer May Still Recite a Mental Process.” Therefore reciting generic computer components does not preclude the claim from being interpreted as reciting a mental process, or mathematical concept.
Applicant remarks page 13 further argues:
…that confine the claim to a particular useful application.” …
Here, the claims involve more than performance of "well understood, routine, [and] conventional activities previously known to the industry." 
This argument is unpersuasive.
This is insufficient. The requirement articulated by the cited rule is “limitations … that confine the claim to a particular useful application.” Meeting the first condition without meeting the second condition does not result in a conclusion that respective additional limitations integrate an abstract idea into a practical application. Here, Applicant has failed to allege any limitation “confines the claim to a particular useful application.”
Applicant remarks page 13 further argues:
Applicant submits that at least this combination of limitations forms an "inventive concept" and hence constitute "significantly more" under Step 2B.
This argument is unpersuasive.
Even if considered inventive, this is insufficient for a finding of subject matter eligibility without further identifying a practical application or technological field. A novel, non-obvious, inventive improvement to a mathematical concept remains patent ineligible under §101 abstract idea judicial exceptions.
Applicant remarks page 14 regarding Cybersource further argues:
In the present application, the Examiner does not allege that the claims include a "mental process," but a "mathematical concept."
This argument is unpersuasive.
Cybersource decision are specific only towards mental process abstract ideas. Lastly, Examiner’s discussion regarding Cybersource is intended to merely be informative. Examiner’s rejection does not directly rely upon Cybersource. Examiner’s citation to MPEP §2106.05(g) included further citation to Cybersource as an example. Therein Cybersource may be an example but the rules being followed in Examiner’s rejection is the guidance provided by §2106.05(g).
Regarding use of Cybersource as an example, Examiner notes both Cybersource and the instant application relate to potential fraud detection in credit card transactions. Compare Cybersource at 1376 (“fraud detection … credit card transactions”) and Specification ¶36 (“a latent variable may be an estimated fraudster … a method of fraud (e.g. credit card, check, etc.)...”).
Specification
Specification paragraph 107 has been appropriately corrected. Accordingly, examiner's objection(s) to the specification is withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16, 18, 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP §2106).


Claim 1 step 2A(i):
The claim(s) recite:
1. A method comprising: …
determining, …, a multiplex graph with the user data, the multiplex graph comprising a plurality of nodes with multiple edges of different types connecting the nodes in the plurality of nodes;
determining, …, latent values of nodes of the multiplex graph;
determining, …, different community groups including nodes and at least part of the user data in the multiplex graph using a graph learning model;
normalizing, …, the latent values of the nodes in sets of nodes based on the different community groups in the multiplex graph;
A multiplex graph is a mathematical construction. “Determining” latent values based on a multiplex graph and data is an explicit recitation of performing a mathematical calculation to “determine” said latent value. See further dependent claim 2.
Determining community groups encompasses a mental process in the form of performing an evaluation. Combining a mathematical concept abstract idea with a mental process abstract idea is a combination of abstract ideas which overall remains a recitation of abstract ideas.
The claim language “using a graph learning model” corresponds with disclosure from Specification [0024] a “community may be identified from a graph using a graph learning algorithm.” Nowhere does the Specification recite “graph learning model.” Using a mathematical algorithm, i.e. a graph learning algorithm, is an explicit recitation of mathematical subject matter.
Normalizing the latent value is an explicit mathematical operation. See further dependent claim 8.
These fall within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:

…, by the processing computer, …
and transmitting, by the processing computer, a processing response message comprising at least one normalized latent value to the remote server computer,
wherein the remote server computer performs additional processing based upon the at least one normalized latent value.
Receiving a processing request comprising user data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering.
The recitation regarding “by the processing computer” and “remote server computer” are a generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” or “remote server computer” is mere instruction to implement the abstract idea on a computer. See MPEP §2106.05(f). These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Transmitting a message comprising the determined latent value is mere instruction to output the result of the abstract idea using the recited generic computer(s). MPEP §2106.05(g) states “Whether the limitation amounts to necessary data gathering and outputting.” Mere instructions to “transmit” the result of the abstract idea corresponds with mere instructions to “output” the result of the abstract idea. Thus, transmitting a message comprising the determined latent value is insignificant extra-solution activity. See MPEP §2106.05(g).
The server performing “additional processing” based upon the calculated result of the abstract idea is amounts to a recitation to “apply it.” The claim provides no indication as to what additional processing is performed or how the calculated normalized latent value is used within those process(es). See MPEP §2106.05(f).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
receiving, by a processing computer, a processing request message comprising user data from a remote server computer;

and transmitting, by the processing computer, a processing response message comprising at least one normalized latent value to the remote server computer,
wherein the remote server computer performs additional processing based upon the at least one normalized latent value.
Regarding “by the processing computer” and “performs additional processing” the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer. See MPEP §2106.05(f).
Receiving a processing request comprising user data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering. MPEP §2106.05(g) and CyberSource provide Berkheimer evidence regarding data gathering of “user data.”
Transmitting a message comprising the determined latent value is mere instruction to output the result of the abstract idea using the recited generic computer(s). MPEP §2106.05(g) states “Whether the limitation amounts to necessary data gathering and outputting.” The specific example listed in MPEP §2106.05(g) of merely outputting the result of an abstract idea provides the Berkheimer evidence regarding transmitting a message comprising the result of the abstract idea.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2 The method of claim 1, wherein determining latent values further comprises: generating, 
and performing, 
not directed towards an abstract idea, discussed below under step 2A(ii))
Generating the matrices are explicit generation of mathematical subject matter. Performing tensor factorization is an explicit mathematical operation(s).
These mathematical matrix operations falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
…, by the processing computer, …
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer. See MPEP §2106.05(f).
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
…, by the processing computer, …
Here, the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method of claim 1 further comprising: filtering, 
not directed towards an abstract idea, discussed below under step 2A(ii)).
Filtering the graph includes mathematical operations of ‘filtering’ according to various mathematical criteria.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
…, by the processing computer, …
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer.
Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
…, by the processing computer, …
Here, the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The method of claim 1 further comprising: comparing, …, the user data to previously stored user data in a data store to determine most recent user data;
wherein determining latent values associated with the processing request message is based on the most recent user data and the multiplex graph;

As discussed above, the determination of the latent value is a mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
and storing, by the processing computer, the most recent user data in the data store.
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer.
A generic recitation of “storing” data is a generic recitation of performing a generic computer function. Generic recitations of generic computer functions with generic computer hardware fails to shows an improvement to technology. See MPEP §2106.05(a) last example (vii) citing Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). Accordingly, this amounts to mere instructions to implement the abstract idea on a computer.
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
…, by the processing computer, …
and storing, by the processing computer, the most recent user data in the data store.
Regarding “by the processing computer,” the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer. Regarding “storing … the most recent user data” MPEP §2106.05(d) specifically lists as an example “iv. Storing and retrieving information in memory” citing Versata.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
5. The method of claim 4, further comprising: retrieving, by the processing computer, the previously stored user data and the multiplex graph from the data store.
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the computer” is mere instruction to implement the abstract idea on a computer.
Retrieving previously stored data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
5. The method of claim 4, further comprising: retrieving, by the processing computer, the previously stored user data and the multiplex graph from the data store.
The recitation regarding “by the processing computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done “by the processing computer” is mere instruction to implement the abstract idea on a computer.
Receiving a processing request comprising user data is a generic recitation of data gathering. MPEP 2106.05(g) specifically states: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) as an example of mere data gathering. MPEP §2106.05(g) and CyberSource Berkheimer evidence regarding data gathering of “user data.” Furthermore, MPEP §2106.05(d) specifically lists as an example “iv. Storing and retrieving information in memory” citing Versata.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The method of claim 4, wherein the multiplex graph includes data regarding users associated with the remote server computer.
The multiplex graph/matrix is a mathematical construction which comprises mathematical subject matter.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:

Stating the mathematically calculated latent values correspond with a respectively named mathematical latent variable remains a mathematical concept. That is, a “variable” is mathematical.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. The method of claim 1, … and adjusts a risk score corresponding to a user's request using the normalized latent value.
Adjusting the risk score according to the mathematical value is a further mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:

The recitation regarding “the remote server computer” is discussed above regarding claim 1 as generic recitation of a computer at a high level of generality. Saying the method is done by “the remote server computer” is mere instruction to implement the abstract idea on a computer. See MPEP §2106.05(f).
Receiving the normalized latent value corresponds with generic recitation of outputting the result of the abstract idea. The calculated normalized latent value is the result of the identified mathematical concept. Mere instructions to ‘output’ the result of an abstract idea is insignificant extra-solution activity. See MPEP 2106.05(g).
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
9. The method of claim 1, wherein the remote server computer receives the at least one normalized latent value….
Regarding the “remote server computer,” the analysis under step 2B is the same as under step 2A(ii) as no further Berkheimer evidence is required regarding generic recitation to implement an abstract idea by a computer.
Regarding receiving the latent value, MPEP 2106.05(d)(II) first example states:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); ….
Accordingly, receiving data values (i.e. normalized latent values) with a computer is explicitly recognized as a well‐understood, routine, and conventional functions when recited at a high level of generality as they are here. 

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 10-16 and 18:
Claim 10 is substantially similar to claim 1 above and is rejected for the same reasons.
See MPEP §2106.05(f). These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 11-16 and 18 are substantially similar to claims 2-7 and 9 above and are rejected for the same reasons.

Claim 27 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 27 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
wherein the additional processing comprises transmitting an alert comprising the at least one normalized latent value to a remote computer.
Transmitting or outputting the result of an abstract idea is insignificant post solution activity. The normalized latent value is the result of the mathematical calculations comprising the abstract idea. See MPEP §2106.05(g).
The recitation of the “remote computer” is a generic recitation of a computer. Mere instruction to implement an abstract idea on a computer fails to render it eligible. See MPEP §2106.05(f).
Claim 27 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
wherein additional processing comprises transmitting an alert comprising the at least one normalized latent value to a remote computer.
MPEP §2106.05(d)(II)(i) states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g.,  transmitting data over a network.” Accordingly, a generic recitation of transmitting an alert consisting of the normalized latent value data is recognized as well‐understood, routine, and conventional.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim 28 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 28 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
wherein the additional processing comprises performing a fraud analysis using the at least one normalized latent value.
A generic recitation of “using” the result of an abstract idea amounts to no more than a recitation to “apply it.” Mere instruction to apply an abstract idea without more fails to render a claim eligible. See MPEP §2106.05(f). Notably the claim fails to teach how the fraud analysis is performed other than somehow applying the result of the calculated normalized latent value. The performance of the fraud analysis may itself encompass further mathematical concepts but it is not necessary for this rejection to demonstrate this. It is sufficient to identify that the claimed recitation of “using” the normalized latent value is mere instruction to “apply it.” See Id.
Claim 28 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Here, the analysis under step 2B is the same as step 2A(ii) as Berkheimer evidence is not required under MPEP §2106.05(f) rationale.



Claim 29 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
Claim recites:
29. The method of claim 1, wherein the additional processing comprises authorizing the processing request message….
Providing approval or authorization for a transaction or processing request, recited at a high level of generality, is a fundamental economic activity. Combining a recitation of another abstract idea remains a recitation of an abstract idea.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 29 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
… and transmitting a response message comprising the at least one latent value.
Transmitting a response message comprising the determined latent value is mere instruction to output the result of the abstract idea using the recited generic computer(s). MPEP §2106.05(g) states “Whether the limitation amounts to necessary data gathering and outputting.” Mere instructions to “transmit” the result of the abstract idea corresponds with mere instructions to “output” the result of the abstract idea. Thus, transmitting a message comprising the determined latent value is insignificant extra-solution activity. See MPEP §2106.05(g).
Claim 29 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
and transmitting a response message comprising the at least one latent value.
Berkheimer evidence regarding transmitting a message comprising the result of the abstract idea.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim 30 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 30 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
30. The method of claim 1, wherein the processing request message is received from the remote server computer via a communications network comprising the Internet.
Mere instruction to apply an abstract idea using a generic computer on the internet fails to amount to significantly more than the identified abstract idea. See MPEP §2106.05(f).
Claim 30 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
30. The method of claim 1, wherein the processing request message is received from the remote server computer via a communications network comprising the Internet.
Regarding receiving messages over the Internet, MPEP 2106.05(d)(II) first example states:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); ….
‐understood, routine, and conventional functions when recited at a high level of generality as they are here. 

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Allowable Subject Matter
Claims 1-7, 9-16, 18, 27-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
US 2017/0140382 A1 Chari, et al. [herein “Chari”] abstract teaches identifying fraudulent transactions using multi-channel transaction log data and edge prediction in a transaction payment relationship graph (edge adjacency matrix). Chari paragraph 79 teaches applying tensor decomposition on the financial transaction data for vertex link prediction.
US patent 9,922,134 B2 Chrapko, et al. [herein “Chrapko”] abstract teaches assessing social graph data storing node and link elements of a network of communities. Chrapko column 20 teaches assigning and normalizing out-link weights and evaluating paths within the graph based on thresholds.
Ermiş, B., et al. “Link prediction in heterogeneous data via generalized coupled tensor factorization” Data Mining & Knowledge Discovery, vol. 29, pp. 203-236 (2015) [herein “Ermis”] abstract teaches tensor factorization of relational datasets for data fusion. Ermis abstract teaches “(i) joint analysis of data from multiple sources via coupled factorization significantly improves the link prediction performance.” Relational data from multiple sources is the basis of a multiplex graph. Ermis section 2 teaches technology background on using tensor factorization for link prediction. Ermis fails to teach normalizing latent values of nodes based on different community groups.
None of the references taken either alone or in combination with the prior art of record disclose “determining, …, … multiplex graph comprising a plurality of nodes, with multiple edges of different types connecting the nodes in the plurality of nodes; determining, …, latent values of nodes of the multiplex graph; normalizing, …, the latent values of the nodes in sets of nodes based on the different in combination with the remaining elements and features of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        17 February 2022